Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species/subspecies:
Species I – a microelectronic structure comprising a cavity that extends through a surface insulation material at a top surface of the substrate, and a bridge component attached to the top surface by an adhesive layer, according to a first embodiment as shown in Figs. 1-13 and 26-38. 
Subspecies IA – the connections that are on the first level interconnects are the solder balls, as shown in Figs. 1-13 and 36-38.
Subspecies IB – the connections that are on the first level interconnects    are the metal balls, as shown in Figs. 26-31.
Subspecies IC – the connections that are on the first level interconnects are the metal posts which are undercut relative to the surface finish, as shown in Figs. 32-35.

Species II – a microelectronic structure comprising a cavity that extends through a surface insulation material at a top surface of the substrate and into the dielectric material of the substrate to expose the conductive material, and a bridge component attached to the top surface of the conductive material by an adhesive layer, according to a second embodiment as shown in Figs. 14-25.
Species III – a microelectronic structure comprising a cavity that extends through a surface insulation material at a top surface of the substrate and into the dielectric material of the substrate to expose the conductive material, and a bridge component attached to the top surface of the conductive material by the conductive contacts, according to a third embodiment as shown in Figs. 39-56.
Subspecies IIIA – the conductive contacts having a substantially planar surface, as shown in Figs. 39-41, 45 and 47-56.
Subspecies IIIB – the conductive contacts having a non- planar surface of an arcuate shape, as shown in Fig. 42.
Subspecies IIIC – the conductive contacts having a non- planar surface of a pointed shape, as shown in Fig. 43.
Subspecies IIID – the conductive contacts having a non- planar surface of “S” shape, as shown in Fig. 44.
Subspecies IIIE – the conductive contacts having a polymer material disposed around the solder, as shown in Fig. 46.

Species IV – a microelectronic structure comprising a bridge component completely embedded within a recess of the substrate, according to a fourth embodiment, as shown in Fig. 57.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species (as discussed above). In addition, these species are not obvious variants of each other based on the current record.
or 14 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817